               Case 2:20-cv-00674-RSL Document 13 Filed 07/13/20 Page 1 of 3




 1                                                         Honorable Judge Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9 HUMAN RIGHTS DEFENSE CENTER

10                                      Plaintiff,
                                                      Case No. 2:20-cv-00674-RSL
                        v.
11
                                                      Stipulated Motion and Order for
   UNITED STATES DEPARTMENT OF
12 JUSTICE, et al.,                                   Relief from Rule 26(a)(1) and (f)
                                                      Requirements
13                                      Defendants.

14

15          Pursuant to Local Civil Rule 10(g), Plaintiff Human Rights Defense Center

16 (HRDC) and Defendants United States Department of Justice (DOJ) and its

17 agency, the Drug Enforcement Administration (DEA) (together, the United States),

18 stipulate and jointly move for relief from the requirements of Federal Rule of Civil

19 Procedure 26(a)(1) and (f), including the exchange of initial disclosures and filing

20 of a joint status report and discovery plan. HRDC filed this action under the

21 Freedom of Information Act (FOIA), seeking disclosure of certain DEA documents

22


     STIPULATED MOTION AND ORDER FOR RELIEF                             UNITED STATES ATTORNEY
     FROM RULE 26(a)(1) and (f) REQUIREMENTS - 1                       700 STEWART STREET, SUITE 5220
     (2:20-cv-00674-RSL)                                                 SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
               Case 2:20-cv-00674-RSL Document 13 Filed 07/13/20 Page 2 of 3




 1 that it sought unsuccessfully via an administrative FOIA request and appeal.

 2 Complaint [dkt. no. 1] ¶¶ 12-19.

 3          On June 10, 2020, the Court issued an order setting deadlines for the

 4 parties to hold a Rule 26(f) conference by June 24, 2020, exchange initial

 5 disclosures by July 1, 2020, and file a joint status report and discovery plan by

 6 July 8, 2020. Dkt. no. 9. The parties held a telephonic Rule 26(f) conference on

 7 June 24, 2020, during which they discussed ways to resolve HRDC’s claim most

 8 efficiently, either through litigation or a negotiated resolution.

 9          Upon further consideration, HRDC and the United States STIPULATE that

10 this case constitutes “an action for review on an administrative record” under

11 Federal Rule of Civil Procedure 26(a)(1)(B)(i), and is thus exempt from the initial

12 disclosure requirements of Rule 26(a)(1), and from the requirements of Rule 26(f),

13 which include preparation of a discovery plan. The parties intend to work

14 cooperatively to attempt to resolve this litigation without motion practice. They

15 therefore FURTHER STIPULATE to file a joint status report by August 24, 2020,

16 advising the Court of steps they have taken towards resolution. If it becomes

17 //

18 //

19 //

20 //

21 //

22 //


     STIPULATED MOTION AND ORDER FOR RELIEF                         UNITED STATES ATTORNEY
     FROM RULE 26(a)(1) and (f) REQUIREMENTS - 2                   700 STEWART STREET, SUITE 5220
     (2:20-cv-00674-RSL)                                             SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
               Case 2:20-cv-00674-RSL Document 13 Filed 07/13/20 Page 3 of 3




 1 apparent before August 24, 2020, that resolution between the parties is not

 2 feasible, the parties will submit a proposed schedule to the Court.

 3                DATED this 8th day of July 2020.
                                                     Respectfully submitted,
 4       s/ Caesar Kalinowski
         Eric M. Stahl, WSBA #27619                  BRIAN T. MORAN
 5       Caesar Kalinowski, WSBA #52650              United States Attorney
         DAVIS WRIGHT TREMAINE LLP
 6       920 Fifth Avenue, Suite 3300                s/Kyle A. Forsyth
         Seattle, WA 98104-1610                      Kyle A. Forsyth, WSBA #34609
 7       Tel: 206-622-3150                           Assistant United States Attorney
         Fax: 206-757-7700                           United States Attorney’s Office
 8       Email: ericstahl@dwt.com                    700 Stewart Street, Suite 5220
         caesarkalinowski@dwt.com                    Seattle, Washington 98101-1271
 9                                                   Phone: 206-553-7970
         Daniel Marshall, Pro Hac Vice               Fax:     206-553-4067
10       HUMAN RIGHTS DEFENSE CENTER                 Email: kyle.forsyth@usdoj.gov
         P.O. Box 1151
11       Lake Worth, FL 33460
         Telephone: 561-360-2523
12       Email:
         dmarshall@humanrightsdefensecenter.
13       org
         Attorneys for Human Rights Defense
14       Center

15

16          IT IS SO ORDERED.

17          Dated this 13th day of July, 2020.

18

19                                                     A
                                                       Hon. Robert S. Lasnik
                                                       United States District Court
20

21

22


     STIPULATED MOTION AND ORDER FOR RELIEF                        UNITED STATES ATTORNEY
     FROM RULE 26(a)(1) and (f) REQUIREMENTS - 3                  700 STEWART STREET, SUITE 5220
     (2:20-cv-00674-RSL)                                            SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
